Exhibit DAMARISCOTTA, ME, January 20 – The First Bancorp (Nasdaq: FNLC), today announced unaudited results for the year ended December 31, 2009, with net income of $13.0 million, down $1.0 million or 7.1% from the $14.0 million posted in 2008. Earnings per common share on a fully diluted basis were $1.22 for the year ended December 31, 2009, down $0.22 or 15.3% from the $1.44 posted for the same period in The Company also announced unaudited results for the quarter ended December 31, 2009, with net income of $2.7 million, a decrease of $346,000 or 11.5% from the fourth quarter of 2008 and down $228,000 or 7.9% from the previous quarter.
